Exhibit 10.3.7

EXECUTION VERSION

AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED

RECEIVABLES SALE AGREEMENT

This AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
(this “Amendment”), dated as of June 5, 2020, is among RPM FUNDING CORPORATION,
a Delaware corporation (“Buyer”), and each of the entities listed on the
signature pages hereto as an “Originator” (each, an “Originator”; and
collectively, the “Originators”).

RECITALS

1.    Buyer and the Originators are parties to that certain Second Amended and
Restated Receivables Sale Agreement, dated as of May 9, 2014 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”).

2.    Tremco Barrier Solutions, Inc., a Delaware corporation (“Tremco Barrier”),
converted from a Delaware corporation to a Delaware limited liability company
and in connection therewith, changed its name from “Tremco Barrier Solutions,
Inc.” to “Tremco Barrier Solutions, LLC” (“Tremco Barrier LLC”) (such conversion
and name change, collectively, the “Tremco Conversion”) on May 31, 2020 (such
date, the “Waiver Effective Date”) and, contrary to Section 4.2(a) of the
Agreement, Tremco Barrier did not notify the Buyer and the Administrative Agent
in advance of such name change or such change in corporate structure. As a
result, the Tremco Conversion resulted in a Termination Event with respect to
Tremco Barrier under the Agreement and certain Potential Amortization Events
under the Receivables Purchase Agreement (collectively, the “Subject Events”).

3.    The Buyer, Tremco Barrier and RPM International Inc., as servicer (in such
capacity, the “Servicer”), have requested a consent to the Tremco Conversion and
a limited waiver of the Subject Events, and the Administrative Agent and each
Purchaser (collectively, the “Waiving Parties”) are willing to grant such
consent and limited waiver (subject to the terms and conditions hereof).

4.    Further, in connection with the Tremco Conversion, the Buyer and the
Originators desire to amend the Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1.  Consent and Limited Waiver.

(a)    Consent and Limited Waiver. Subject to the terms and conditions set forth
herein, as of the Waiver Effective Date, each of the Waiving Parties hereby
consents to the Tremco Conversion and waives the occurrence of the Subject
Events.

(b)    General Limitations. Notwithstanding anything to the contrary herein or
in the Transaction Documents, by executing this Amendment, no Waiving Party is
now waiving, nor has it agreed to waive in the future (i) the breach of any
provision of the



--------------------------------------------------------------------------------

Transaction Documents (whether presently or subsequently existing or arising),
other than as expressly set forth in Section 1(a) above, (ii) any Potential
Termination Event, any Termination Event, any Potential Amortization Event or
any Amortization Event under the Agreement, the Receivables Purchase Agreement
or the other Transaction Documents (whether presently or subsequently existing
or arising), other than as expressly set forth in Section 1(a) above or
(iii) any rights, powers or remedies presently or subsequently available to any
of the Waiving Parties or any other Person against the Buyer, the Servicer, any
Originator or any other Person under the Agreement, the Receivables Purchase
Agreement, any of the other Transaction Documents, applicable law or otherwise,
relating to any matter other than solely to the extent expressly waived herein,
each of which rights, powers or remedies is hereby specifically and expressly
reserved and continue.

(c)    No Waiver of Indemnification, Etc. Without limiting the generality of the
foregoing and for the avoidance of doubt, the Waiving Parties are not hereby
waiving or releasing, nor have they agreed to waive or release in the future,
any right or claim to indemnification or reimbursement by, or damages from, the
Buyer, the Servicer, any Originator or any other Person under any Transaction
Document, including without limitation, for any liability, obligation, loss,
damage, penalty, judgment, settlement, cost, expense or disbursement resulting
or arising directly or indirectly from the Subject Events or otherwise.

SECTION 2.  Amendments to the Agreement.   The Agreement is hereby amended as
follows:

2.1    The Agreement is hereby amended by replacing all references to “Tremco
Barrier Solutions, Inc.” where it appears therein with “Tremco Barrier
Solutions, LLC”.

2.2    Exhibit II of the Agreement is hereby replaced in its entirety with
Exhibit II attached hereto.

SECTION 3.  Assumption of Tremco Barrier’s Obligations.   Tremco Barrier LLC
hereby covenants and agrees that in connection with the Tremco Conversion (i) it
is unconditionally assuming all of the rights, duties, obligations and
liabilities of Tremco Barrier immediately prior to the Tremco Conversion under
the Agreement and each of the other Transaction Documents and (ii) it will
continue to be a party to the Agreement and each of the other Transaction
Document to which it was a party immediately prior to the Tremco Conversion and
shall have the rights, duties, obligations and liabilities of an Originator
under the Agreement and each of the other Transaction Document.

SECTION 4.    Representations and Warranties. Each of the Originators and Buyer
hereby represents and warrants to each other, the Purchasers and the
Administrative Agent as follows:

(a)    Representations and Warranties. The representations and warranties made
by it in the Transaction Documents (including the Agreement, as amended hereby)
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in

 

- 2 -



--------------------------------------------------------------------------------

which case such representations or warranties were true and correct as of such
earlier date).

(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within its corporate or limited
liability company powers, as applicable, and have been duly authorized by all
necessary action on its part. This Amendment and the Agreement, as amended
hereby, are such Person’s valid and legally binding obligations, enforceable in
accordance with their terms.

(c)    No Default. After giving effect to this Amendment and the transactions
contemplated hereby, no Amortization Event, Potential Amortization Event,
Termination Event or Potential Termination Event exists or shall exist.

SECTION 5.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof subject to the satisfaction of each of the following
conditions precedent:

(a)    receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto; and

(b)    receipt by the Administrative Agent of such other documents, instruments
and opinions as the Administrative Agent may reasonably request prior to the
date hereof.

SECTION 6.    Authorization to File Financing Statement. Upon the date hereof,
the Originators and the Buyer hereby authorize the Administrative Agent to file
(at the expense of the Buyer) one or more UCC-3 amendments in the form of
Exhibit B hereto.

SECTION 7.    Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Sale Agreement”, “the Second Amended and Restated
Receivables Sale Agreement”, “this Agreement”, “hereof”, “herein”, or words of
similar effect, in each case referring to the Agreement, shall be deemed to be
references to the Agreement as amended hereby. This Amendment shall not be
deemed to expressly or impliedly waive, amend, or supplement any provision of
the Agreement other than as specifically set forth herein.

SECTION 8.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 9.    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

 

- 3 -



--------------------------------------------------------------------------------

SECTION 10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY THE
ORIGINATORS PURSUANT TO THE AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

SECTION 11. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

SECTION 12. Transaction Document. This Amendment shall constitute a Transaction
Document.

SECTION 13. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 14. Further Assurances. Each of Buyer and Tremco Barrier LLC hereby
agrees to do, at Tremco Barrier LLC’s expense, all such things and execute all
such documents and instruments and authorize and file all such financing
statements and financing statement amendments, in each case, as the Buyer or the
Administrative Agent may reasonably consider necessary or desirable to give full
effect to the transaction contemplated by this Amendment and the documents,
instruments and agreements executed in connection herewith and therewith.

SECTION 15. Ratification.

(a)    After giving effect to this Amendment and the transactions contemplated
hereby, all of the provisions of the Performance Undertaking shall remain in
full force and effect and the Performance Guarantor hereby ratifies and affirms
the Performance Undertaking and acknowledges that the Performance Undertaking
has continued and shall continue in full force and effect in accordance with its
terms.

(b)    Notwithstanding anything to the contrary set forth herein or in any other
Transaction Document, the Performance Guarantor hereby acknowledges and agrees
that each of the covenants, agreements, terms, conditions and indemnities to be
performed and observed by Tremco Barrier LLC under and pursuant to the
Agreement, each of the other Transaction Documents and this Amendment, shall in
each case constitute a “Guaranteed Obligation” for purposes of the Performance
Undertaking.

SECTION 16. Certain Covenants Regarding Post-Closing Conditions.

(a)    Secretary Certificate. On or within ten (10) Business Days following the
date hereof, Servicer shall deliver (or cause to be delivered) to the
Administrative Agent a certificate of the Secretary or Assistant Secretary of
Tremco Barrier LLC certifying the names and true signatures of the officers
authorized on such Person’s behalf to sign the Transaction Documents to be
executed and delivered by it on and after the date hereof.

 

- 4 -



--------------------------------------------------------------------------------

(b)    Organic Documents. On or within ten (10) Business Days following the date
hereof, Servicer shall deliver (or cause to be delivered) to the Administrative
Agent the certificate of formation or other organizational document of Tremco
Barrier LLC (including all amendments and modifications thereto) duly certified
by the Secretary of State of the State of Delaware as of a recent date and after
giving effect to the Tremco Conversion, together with a copy of the limited
liability company agreement of Tremco Barrier LLC duly certified by the
Secretary or an Assistant Secretary of such Person and after giving effect to
the Tremco Conversion.

(c)    Good Standing. On or within ten (10) Business Days following the date
hereof, Servicer shall deliver (or cause to be delivered) to the Administrative
Agent a good standing certificate for Tremco Barrier LLC duly certified by the
Secretary of State (or similar official) of the State of Delaware.

(d)    Lien Searches. On or within ten (10) Business Days following the date
hereof, Servicer shall deliver (or cause to be delivered) to the Administrative
Agent a written search report from a Person satisfactory to the Administrative
Agent listing all effective financing statements that name either “Tremco
Barrier Solutions, Inc.” or “Tremco Barrier Solutions, LLC” as debtors or
sellers and that are filed in all jurisdictions in which filings may be made
against such Person pursuant to the applicable UCC, together with copies of such
financing statements (none of which, except for those filed in connection with
the Transaction Documents, shall cover any Receivable or any Related Security).

(e)    Opinions. On or within ten (10) Business Days following the date hereof,
Servicer shall deliver (or cause to be delivered) to the Administrative Agent
favorable opinions regarding corporate, enforceability and security interest
matters addressed to the Administrative Agent and each Purchaser, in form and
substance satisfactory to the Administrative Agent.

(f)    Notwithstanding anything to the contrary set forth in this Amendment, the
Agreement or any other Transaction Document, the failure to timely perform or
cause to be performed any of the covenants under this Section 16 shall
constitute a Termination Event with no grace period and revoke the consent
provided for under Section 1 hereof.

[SIGNATURE PAGES TO FOLLOW]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

ORIGINATORS:

DAP PRODUCTS INC.

TREMCO INCORPORATED

RUST-OLEUM CORPORATION

THE EUCLID CHEMICAL COMPANY

WEATHERPROOFING TECHNOLOGIES,

INC.

TREMCO BARRIER SOLUTIONS, LLC

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Secretary

 

    

   S-1   Seventh Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

RPM FUNDING CORPORATION,

as Buyer

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: President and Secretary

 

    

   S-2   Seventh Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

Consented and Agreed:

RPM INTERNATIONAL INC.,

as Servicer

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Senior Vice President, General Counsel,

Chief Compliance Officer, and Secretary

 

    

   S-3   Seventh Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

as a Purchaser

By: /s/ Xavier Ruiz Sena

Name: Xavier Ruiz Sena

Title: Managing Director

 

    

   S-4   Seventh Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser and as Administrative Agent

By: /s/ Michael Brown

Name: Michael Brown

Title: Senior Vice President

 

    

   S-5   Seventh Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

With respect to Section 15:

RPM INTERNATIONAL INC.,

as Performance Guarantor

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Senior Vice President, General Counsel,

Chief Compliance Officer, and Secretary

 

    

   S-6   Seventh Amendment to 2nd A&R RSA (RPM)